Citation Nr: 0336706	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1942 
to June 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, granting an increased evaluation 
from 10 to 20 percent disabling for a duodenal ulcer.  

In July 2001, the veteran requested a hearing before a member 
of the Board at the RO (a "Travel Board" hearing).  While 
the veteran was scheduled for a Board hearing in March 2002 
and afforded notice of that hearing by a February 2002 
letter, that hearing was not conducted.  In lieu of a formal 
hearing, the veteran requested an informal hearing with the 
Decision Review Officer (DRO) at the RO.  That informal 
hearing and its substitution for a formal hearing is 
documented in a March 2002 informal hearing conference 
report.  Nonetheless, the veteran had apparently still 
requested a Travel Board hearing.  A letter was sent to the 
veteran in December 2002 informing him of scheduling of that 
hearing in January 2003.  However, by a January 2003 letter 
the veteran reported his inability to attend the hearing due 
to failing health.  The veteran has not requested that an 
additional hearing be scheduled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

While the veteran was afforded a development letter in August 
2001, this letter did not specifically cite applicable 
provisions of the VCAA or address means by which he might be 
afforded an increased evaluation for a duodenal ulcer.  The 
veteran must be afforded notice of the provisions of the VCAA 
including as applicable to his case, notice of the evidence 
that has been obtained by VA and specific notice of the 
evidence he needs to obtain in furtherance of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was last afforded a VA gastrointestinal 
examination for compensation purposes in July 2000.  The U.S. 
Court of Appeals for Veterans Claims has held that VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In light of the time 
elapsed since the July 2000 examination, an additional 
examination is in order to better assess the nature of the 
veteran's service-connected duodenal ulcer.  

The RO appropriately noted in the June 2002 supplemental 
statement of the case that the provision of 38 C.F.R. § 4.112 
(2002) regarding clinical weight loss as applicable to 
disabilities, including a duodenal ulcer under 38 C.F.R. §  
4.114, Diagnostic Code 7305 (2003), were revised during the 
pendency of the current claim.  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the claim period prior to July 2, 
2001, and the revised regulation is applicable from July 2, 
2001 forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The veteran is to be advised of applicable regulatory 
criteria for his increased rating claim in each case.  

VA treatment records have been obtained through April 2002.  
It light, however, of the two-year-comparison criteria for 
assessing clinical weight loss under 38 C.F.R. §  4.112, and 
the veteran's recent allegation of weight loss attributable 
to his duodenal ulcer, more recent treatment records should 
be obtained.  This should also include any records of 
treatment from Gastroenterology Associates of Myrtle Beach, 
Grand Strands Regional Medical Center, and Strand G.I. 
Endoscopy Center.

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to a higher 
evaluation for a duodenal ulcer, 
including discussion of both current 
and prior criteria for clinical 
weight loss as contained within 
38 C.F.R. § 4.112, as discussed in 
the body of this remand.  The RO 
should emphasize to the veteran that 
he is ultimately responsible to 
provide the necessary evidence. The 
RO should also advise that VA will 
make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or other records 
from government agencies, if he 
identifies the custodians thereof.  
VA must notify the appellant of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim but have yet to be 
associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records, 
including records from 
Gastroenterology Associates of Myrtle 
Beach, Grand Strands Regional Medical 
Center, and Strand G.I. Endoscopy 
Center.  All not-yet-obtained VA 
treatment records, including records 
beginning April 2002, must also be 
obtained for inclusion in the claims 
file.  The RO should attempt to 
obtain any indicated records.  The RO 
should inform the veteran of the 
outcome of each records request.  If 
records are not obtained from any 
private source requested, the RO must 
notify the veteran that he is 
responsible for securing these 
records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination to assess the nature and 
extent of his duodenal ulcer.  The 
claims folders and a copy of this 
remand must be made available for 
review by the examiner for the 
examination.   Any necessary non-
invasive tests should be conducted.  
Any opinions or evaluations provided 
by the examiner must be supported by 
medical findings and medical history 
as contained within the record, and 
not merely by the veteran's current 
allegations of current or past 
symptoms.  All conclusions must be 
explained in full.  The examiner's 
report must include the following:

?	Current weight, any variation in 
weight over the past several 
months, and any difficulties in 
sustaining or regaining weight.  

?	All current and recent treatment 
for duodenal ulcer and results of 
such treatment.  

?	Severity of symptoms of duodenal 
ulcer, including degree of pain 
and extent such pain is relieved 
by ulcer therapy; and extent and 
severity of any vomiting, 
hematemesis, melena.

?	Whether there are recurring 
episodes of severe symptoms with 
periodic vomiting, recurrent 
hematemesis, or melena, anemia, 
and weight loss productive of a 
definite impairment of health.  

?	Whether there are moderately 
severe symptoms with an 
impairment of health manifested 
by anemia and weight loss, or 
recurrent incapacitating episodes 
lasting 10 days or more at least 
four or more times per year

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




